UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6498



HAROLD SMITH,

                                              Plaintiff - Appellant,

          versus


EDWARD F. REILLY, JR.; SANDRA HILTON; JEFFREY
S.   KOSTBAR;  CHARLES   LYONS;   ALBERTO   R.
GONZALES; HARLEY G. LAPPIN; RICHARD HOLT; JOHN
J. LAMANNA,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:05-cv-03426-HFF)


Submitted: August 30, 2007                 Decided:   September 7, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harold Smith, a federal prisoner, appeals the district

court’s order denying as moot his motion for an unredacted copy of

the record at government expense in his 28 U.S.C. § 2241 (2000)

action.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Smith v. Reilly, No. 6:05-cv-03426-HFF (D.S.C. Feb. 22,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -